NUMBER 13-14-00619-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


COURTNEY HENDERSON,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 105th District Court
                          of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on January 16, 2015, and this

Court has previously granted appellant two extensions for the filing of appellant’s brief in

this cause totaling one hundred and seventy-five days.
       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's third motion for extension of time to

file the brief should be granted with order. The Court, however, looks with disfavor upon

the delay caused by counsel's failure to have previously filed a brief in this matter.

       Appellant's third motion for extension of time to file the brief is GRANTED, and the

Honorable Jacqueline Del Llano Chapa, counsel for appellant, is ORDERED to file the

appellate brief with this Court on or before July 10, 2015. If counsel fails to file the brief

within the specified period of time, the Court will act appropriately to ensure that

appellant's rights are protected. TEX. R. APP. P. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of June, 2015.




                                              2